Citation Nr: 0806828	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left knee.  

2.  Entitlement to a disability rating in excess of 20 
percent for recurrent dislocations of the right (major) 
shoulder.  

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right (dominant) shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1966 to March 1969 and from March 1970 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Along with the issues on appeal currently, 
the veteran appealed the assignment of an initial 10 percent 
rating for his service-connected right knee disability.  
However, he was subsequently granted a temporary total rating 
for a total right knee replacement, followed by a 30 percent 
rating for that disability and he later withdrew his appeal 
of this issue at a May 2006 RO hearing.  A transcript of that 
hearing is of record.  

The veteran is also in receipt of a total (100 percent) 
disability rating based upon individual unemployability. 


FINDINGS OF FACT

1.  With consideration of pain, the veteran's service-
connected arthritis of his dominant right shoulder disability 
is manifested by limitation of arm motion that more nearly 
approximates to his shoulder but no less than that level.

2.  The preponderance of the evidence is against a finding of 
frequent dislocations of the scapulohumeral joint in recent 
years; there is some deformity of the right humeral head but 
no nonunion, fibrous union or malunion of the joint; there is 
guarding of movement of the shoulder but not in all movements 
of the arm.

3.  The veteran's service-connected left knee disability is 
manifested by degenerative joint disease, pain and limitation 
of flexion; however, such limitation is not less than 60 
degrees; there is no limitation of extension to more than 5 
degrees and there is no medical evidence of instability or 
subluxation of the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2007).

2.  The criteria for a rating in excess of 20 percent for 
recurrent dislocations of the right (dominant) shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5202 (2007). 

3.  The criteria for a rating of 20 percent for arthritis of 
the right (dominant) shoulder, but no more than 20 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010-5201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claims, and of the information it did not 
provide, any resulting prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that, in the context of service 
connection claims and initial higher rating claims, VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, -- Vet. App. --, 2008 WL 239951, in terms of an 
increased rating claim, VCAA duties require: (1) that VA 
inform the claimant that to substantiate an increased rating 
claim, he must provide (or ask the Secretary to obtain) 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that the 
worsening has had on the claimant's employment and daily 
life; (2) that VA will determine a disability rating by 
applying relevant Diagnostic Codes, which typically range 
from zero percent to 100 percent, based on the nature of the 
symptoms of the disability, severity, duration, and impact 
upon employment and daily life; and (3) that VA apprise the 
claimant of the types of medical and lay evidence that he may 
offer (or ask the Secretary to obtain) to support an 
increased rating claim, such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id., at *4.  In addition, the Vazquez Court 
noted that if the Diagnostic Code under which the claimant 
had been rated contains criteria for a higher disability 
rating that he could not satisfy by demonstrating merely a 
noticeable worsening and accompanying impact on employment 
and daily life, but could only demonstrate such worsening by 
providing certain test results or specific measurements, VA 
must provide at least general notice of this requirement.  
Id.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

Regarding the claim for an increase for right shoulder 
disabilities, the veteran received VCAA notice in November 
2004, prior to the initial adjudication of the matter.  He 
was advised of the evidence necessary to substantiate the 
claims, what evidence VA would seek to obtain, and that he 
should submit any pertinent non-federal records.  While 
specific information was not presented as to what criteria 
are considered in assessing a higher disability rating, he 
was subsequently presented this information in a statement of 
the case, which re-adjudicated the contested claims.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Regarding the claim for a higher initial rating for a left 
knee disability, the veteran did not receive specific notice 
as to the requirement to show his disability was of a greater 
severity (including the criteria used in assessing disability 
evaluations).  He did, however, receive remedial notice and 
re-adjudication with the issuance of the statement of the 
case.  See Prickett, supra.  

Indeed, with regard to all claims in appellate status, post-
decisional documents provided the information as to what was 
necessary to establish entitlement to higher initial ratings 
(rating criteria), and what was necessary to establish an 
earlier effective date for an award.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  The 
veteran and his representative have shown by the nature of 
the argument present that they are aware of what information 
and evidence is needed to support higher ratings for the 
disabilities on appeal and it is not contended otherwise.  

While the veteran did not receive timely notice regarding 
disability ratings and effective date of award as to this 
disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473) he is likewise not prejudiced by such timing defect, 
because the decision below results in denials of the claims 
for an increase.  That is, there is nothing alleged or 
present in the record which would affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) ( . . the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication.).    

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service medical records (SMRs) and 
post-service pertinent medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the veteran was provided thorough VA 
orthopedic examinations that are adequate for rating 
purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, the entire period, from service to present, must be 
considered in rating the veteran so that possible "staged" 
ratings may be contemplated.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  For claims that do not rise out of an 
initial grant of service connection, it is also appropriate 
to consider "staged" ratings, if appropriate.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Legal Criteria-Musculoskeletal Disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Analysis-Right Shoulder

The veteran is currently in receipt of a 20 percent 
evaluation for recurrent dislocations of his dominant right 
humerus at the scapulohumeral joint (dominant shoulder).  In 
addition to this rating, he is currently receiving a separate 
10 percent evaluation for arthritis of the right shoulder 
with pain on motion.  As these disabilities involve the same 
general anatomical structures, they will be discussed 
together for the sake of brevity.  

The veteran has been afforded several VA orthopedic 
examinations since the filing of his claims addressing the 
severity of his shoulder conditions.  In March 2005, the 
veteran reported that pain in his shoulder has been prevalent 
since experiencing an injury subsequent to parachute duty in 
service.  He presented with the following range of motion: 
active flexion 100 degrees, passive flexion 120 degrees with 
noted pain, active abduction to 80 degrees, passive abduction 
to 90 degrees with marked pain, external rotation to 50 
degrees, and internal rotation to 75 degrees.  The AC joint 
was noted to be tender, and there was no change in range of 
motion with repeated or resisted action.  A healed surgical 
scar was present on the shoulder, and there was minimal 
atrophy of the shoulder muscles.  No ankylosis was present; 
however, a humeral head deformity was noted and an old 
fracture was present with callus deposit.  Post-traumatic 
arthritis was quite obvious, and it was felt that aseptic 
necrosis of the humeral head was possible.  The veteran was 
diagnosed with residuals of an old fracture to the humeral 
head, as well as post-traumatic arthritis.  

The veteran underwent another VA evaluation in March 2007, 
which is the most recent comprehensive orthopedic examination 
of record.  In the associated report, the veteran exhibited 
the following range of motion: forward flexion to 180 
degrees, abduction to 180 degrees, external rotation, and 
internal rotation to 90 degrees.  Diagnoses of recurrent 
dislocation and post-traumatic arthritis of the right 
shoulder were again recorded.  

The veteran's arthritis of the right shoulder is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 and 
5201, pertaining to post-traumatic arthritis with limitation 
of motion of the arm.  Several examinations have shown motion 
of the right shoulder well beyond the shoulder level but it 
is also apparent that he experiences significant pain on 
movement.  The Board finds that such painful motion more 
nearly approximates arm motion limited to the shoulder level.  
That is, with application of 38 C.F.R. §§ 4.7 and 4.40, the 
veteran's right arm motion is limited to the shoulder level 
but no less than that level.  Accordingly, a 20 percent 
rating is warranted under Diagnostic Code 5201.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there is any additional functional loss of the 
right shoulder, assessed on the basis of increased limitation 
of motion, pursuant to the guidelines set forth in Deluca, 
supra.  There is no medical evidence of additional loss of 
right shoulder or arm motion due to flare-ups of pain 
supported by objective findings, or weakness, fatigue, 
incoordination or flare-ups of symptoms of any of these or 
other relevant symptoms that results in additional loss of 
motion, to a degree that would support a rating in excess of 
20 percent for the veteran's arthritis of the right shoulder.  
38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 8 Vet. App. at 202.  
Pain is apparent but, as noted above, such was taken into 
account in granting the increase from 10 to 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 and 38 C.F.R. § 4.40 
in this decision. 

The Board notes that Diagnostic Code 5202, relating to 
impairment of the humerus, is also applicable as it 
specifically address recurrent dislocation of the 
scapulohumeral joint.  Under this code, the veteran could 
receive a 30 percent evaluation if he could show frequent 
episodes of dislocation and guarding of all arm movements.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  However, there 
is also no medical evidence that documents treatment for 
frequent dislocations of the right shoulder in recent years.  
The veteran does have a history of dislocations but even 
assuming such episodes have been frequent, based upon VA 
examinations of record, there is some guarding with some but 
not all areas of arm movement.  There is deformity of the 
humeral head but no nonunion, fibrous union or malunion of 
the joint upon X-ray examination.  Thus, a rating in excess 
of 20 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

On the question of whether an extraschedular rating is 
warranted, the veteran has multiple service-connected 
disabilities, and is in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  Thus, 
it is undisputed that he is unable to work.  There is, 
however, no indication in the record that the humeral and 
shoulder disabilities (arthritis and recurrent dislocations) 
are specifically causative of marked interference with 
employment.  Additionally, there is nothing to suggest a need 
for frequent hospitalization or the existence of a disability 
picture that is so unique as to fall outside of the norm.  
Thus, a referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).

Analysis-Left Knee

The veteran was awarded service connection for a left knee 
arthritis in a May 2005 rating decision which established a 
10 percent rating.  The veteran posited disagreement with 
this decision contending, in essence, that his disability was 
of greater severity than that contemplated by the assigned 
evaluation.  

The veteran has a history of at least several parachute jumps 
while on active duty, which eventually caused or materially 
contributed to his developing bilateral knee arthritis.  
While there was initially a claim for an increase in rating 
for his service-connected right knee, he has since withdrawn 
this claim after he underwent a total right knee replacement, 
which resulted in a higher rating.  The rating for the left 
knee is at issue and the veteran reports that he is in a 
great deal of pain in that joint.  He also contends that he 
has  difficulty in ambulation, and states that while he may 
not always need a cane to walk, he always has one close by in 
case the pain becomes severe enough as to limit his movement.  

The veteran was given two VA examinations to evaluate the 
severity of his left knee.  In March 2005, the VA examiner 
stated that there was degenerative joint disease present in 
the left knee, with an associated range of motion as follows: 
flexion was to 90 degrees actively and 120 degrees passively, 
with pain in the medial aspect, and extension was normal at 
zero degrees.  There was no additional loss noted with 
repetitive motion, and the DeLuca factors of fatigue, lack of 
endurance, etc., were not noted to be a concern. See DeLuca, 
supra.   

In March 2007, a VA examiner noted pain and stiffness in the 
left knee, with some earlier fatigue also present.  The 
veteran stated that if he walks for more than a city block, 
he will have a flare-up of pain, and he will guard his 
movements accordingly.  He stated that he must sometimes use 
crutches, a cane, and a knee brace.  Patellar grinding was 
noted, and the veteran had zero degrees of extension and 100 
degrees of flexion upon examination.  

Based on the evidence of record, the Board concludes that the 
veteran has arthritis in the left knee with limitation of 
motion; however, such limitation is not to a compensable 
degree.  That is, flexion is not limited to less than 60 
degrees and there is no indication of limitation of extension 
to more than 5 degrees.  The current 10 percent rating is 
consistent with arthritis with such limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  The Board notes that while there is grinding is 
present, there is no medical or X-ray evidence of malunion or 
nonunion of the knee.  Ankylosis is not present, and the 
veteran has not been found to exhibit subluxation or any 
lateral instability.  As such, the current 10 percent 
evaluation is appropriate under Diagnostic Codes 5010-5003, 
5260 and 5261.

The Board is cognizant of the fact that separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  Here, as noted above, 
there is no medical evidence of instability or subluxation.  
Also, under VAOPGCPREC 9-04, 
separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
In this case however, as noted above, there is no compensable 
loss of flexion or extension of the left knee.
 
As with the shoulder disability, there is nothing to 
specifically suggest that the left knee disability, in and of 
itself, is productive of such a unique disability as to take 
the disability picture outside of the norm.  Thus, 
extraschedular consideration is unwarranted, and the claim 
for an increase must be denied.  See Bagwell, supra.  

Aside from granting an increased rating from 10 to 20 percent 
for the veteran's arthritis of the right shoulder with 
limitation of motion, for the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claims for higher ratings for the veteran's shoulder and left 
knee disabilities.  Thus, the benefit of the doubt doctrine 
does not apply to the instant case. 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






ORDER

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the left knee.  

Entitlement to a disability rating in excess of 20 percent 
for recurrent dislocations of the right (major) shoulder.  

Entitlement to a higher disability rating of 20 percent for 
arthritis of the right (dominant) shoulder, but no more than 
20 percent, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


